Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Amendment filed 7/1/2022.
2.	Claims 1-20 are pending in this application. Claims 1, 14 and 20 are independent claims. In the instant Amendment, claims 1, 14 and 20 were amended. This action is made Final.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Butters et al (“Butters” US 2020/0151727) in view of He et al (“He” US 2020/0211077).

Regarding claim 1, Butters discloses a transaction data processing system, comprising;
a third party computing device that facilitates the organization of harvested data received by a seller from a prospective buyer through a marketplace provided by the third party computing device, the marketplace having a plurality of seller access portals each for a different seller and a plurality of prospective buyer access portals each for a different buyer, wherein the third party is neither one of the sellers nor the buyers (see fig 1 and paragraphs [0031]-[0032]; e.g., equipment online marketplace platform provides facilitates buyer/seller transactions of harvest equipment parts).
Butters does not expressly disclose harvest data from one or more original messages from an account of a seller within seller’s email received by the third party device, wherein the original message from a prospective buyer has a number of elements arranged in a first order;
assemble, via the third party device, a modified message for each original message wherein the modified message is a customized, uniform format and where all modified messages each have the same elements in the same orientation, but where the orientation of the elements is different than that of the original message; and
route the modified message on the third party computing device to one or more team or individual accounts on the seller access portal provided by the third party computing device.
However, He discloses harvest data from one or more original messages from an account of a seller within seller’s email received by the third party device, wherein the original message from a prospective buyer has a number of elements arranged in a first order (see figs, 2A and 4; also see paragraphs [0033] and [0040]; e.g., extract information from email);
assemble, via the third party device, a modified message for each original message wherein the modified message is a customized, uniform format (see figs 2A and 4; also see paragraphs [0017]. [0033] and [0035]; e.g., transforming the message to produce a second message having a standardized set of information.) and where all modified messages each have the same elements in the same orientation (see paragraph [0037]; e.g., each message of a customer will include a sender_name that is consistently formatted and validated across all received messages), but where the orientation of the elements is different than that of the original message (see paragraph [0041]; e.g., an itemized price may insert into the generated quote (e.g., in the body of an email)); and
route the modified message on the third party computing device to one or more team or individual accounts on the seller access portal provided by the third party computing device (see paragraphs [0040]-[0042]; e.g., transmit generated quote to account manager). It would have been obvious to an artisan before the effective filing date of the invention to include Butters’ teachings in He’s user interface in an effort to provide a more user-friendly interface for facilitating automated quote and order processing thereby saving user time.

Regarding claim 2, He discloses wherein the modified message includes a link to a web address for a buyer's company based on a domain name extracted from a sender's email address (see paragraphs [0048] and [0096]; e.g., the quote may include hyperlinks to website). 
Regarding claim 3, He discloses wherein the modified message includes a condition of an item to be purchased (see paragraphs [0005] and [0022]; e.g., request for quote). 

Regarding claim 4, He discloses wherein the modified message includes special instructions regarding the transaction (see paragraphs [0005] and [0022]; e.g., request for quote). 

Regarding claim 5, He discloses wherein the transaction processing system is trained to identify the format and location of each needed item of information within each type of request for quote of a particular buyer (see paragraphs [0013] and [0045]). 

Regarding claim 6, He discloses wherein the computing device identifies the part number string within an original received message (see paragraphs [0019], [0022], [0032] and [0050]). 
	
Regarding claim 7, He discloses wherein the modified message has less elements than the original message (see claim 1 above). 

Regarding claim 8, He discloses wherein the number of elements are identified in the original message and used to determine whether one or more automated events should be initiated (see paragraphs [0013], [0045] and [0050]). 

Regarding claim 9, He discloses wherein the one or more automated events include an alarm, a routing rule, a notification, or an automated response based one or more predefined conditions set by the user (see claim 1 above). 

Regarding claim 10, He discloses wherein a company name identified in the original message is mapped to a characteristic company name stored in memory (see paragraph [0050]). 

Regarding claim 11, He discloses wherein if the original message has information that cannot be harvested and mapped correctly, the original message is set aside to determine what issues may be triggering the incomplete processing of the original message (see paragraphs [0039] and [0046]). 

Regarding claim 12, He discloses wherein the seller reviews the original message that has been set aside and maps the elements of the original message to characteristics stored in memory (inherent feature). 

Regarding claim 13, He discloses wherein the tool displays retrieved historical records including at least one of: activity of a buyer on a particular part, activity of a buyer on a type of part, repair information, sales information, and price information (see paragraph [0098] and [0101]). 

Claims 14 and 15 are similar in scope to claim 1 and are therefore rejected under similar rationale.

Regarding claim 16, He discloses further comprising utilizing a quote creation engine that accesses harvested data stored in memory and creates a quote to be sent to a buyer (see claim 1 above). 

Regarding claim 17, He discloses wherein received data shown in the second text format is sortable by at least one category selected from the group including: initiation date, requests that have alerts, unassigned requests that have not be assigned to a team member, expired, quoted, worked, ignored, and blocked (inherent feature). 

Regarding claim 18, He discloses wherein received data shown in the second text format is forwarded to a third party provider for further clearance (see paragraph [0096]; e.g., once the account manager has reviewed and approved of the quote, the AM may forward the quote to the customer.). 

Regarding claim 19, He discloses wherein received data shown in the second text format is forwarded to a third party provider for export compliance clearance (see paragraph [0096]; e.g., once the account manager has reviewed and approved of the quote, the AM may forward the quote to the customer.). 

Claim 20 is similar in scope to claim 1 and are therefore rejected under similar rationale.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Jenkins et al (US 2018/0189359).
	Singh et al (US 10,846,210).

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174